Citation Nr: 9903253	
Decision Date: 02/04/99    Archive Date: 02/10/99

DOCKET NO.  97-16 360	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to an increased rating for rheumatic heart 
disease, severe mitral stenosis, open mitral commissurotomy 
with mitral valve replacement and congestive heart failure, 
currently rated as 60 percent disabling.

2.  Entitlement to an increased rating for chronic 
obstructive pulmonary disease, currently rated as 10 percent 
disabling.

3.  Entitlement to a total disability rating base on 
individual unemployability due to service-connected 
disability.


REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

C.A. Skow, Associate Counsel


INTRODUCTION

The appellant served on active duty from June 1970 to January 
1985.

This matter came before the Board of Veterans' Appeals (the 
Board) on appeal from a February 1997 rating decision of the 
Montgomery, Alabama, Department of Veterans Affairs Regional 
Office (VARO).

The record does not show that VARO considered referral of 
this case to the Chief Benefits Director or the Director, 
Compensation and Pension Service, for the assignment of an 
extraschedular rating under 38 C.F.R. § 3.321(b)(1) (1998).  
The United States Court of Veterans Appeals (Court) has 
recently held that the Board is precluded by regulation from 
assigning an extraschedular rating under 38 C.F.R. 
§ 3.321(b)(1) in the first instance; however, the Board is 
not precluded from considering whether referral to the 
appropriate first-line official is required.  The Board is 
still obligated to seek out all issues that are reasonably 
raised from a liberal reading of documents or testimony of 
record and to identify all potential theories of entitlement 
to a benefit under the law and regulations.  Floyd v. Brown, 
9 Vet.App. 88 (1996).  Moreover, the Court has also held that 
the Board must address referral under 38 C.F.R. § 3.321(b)(1) 
only when circumstances are present which the Director of 
VA's Compensation and Pension Service might consider 
exceptional or unusual.  Shipwash v. Brown, 8 Vet.App. 218, 
227 (1995).  Having reviewed the record with these holdings 
in mind, the Board finds no basis for action on the question 
of the assignment of an extraschedular rating.



FINDING OF FACT

The appellant has chronic obstructive pulmonary disease with 
moderately severe obstructive component based upon findings 
from a September 1996 pulmonary function study that showed an 
FEV-1 of 61 percent predicted, FEV-1/FVC of 67 percent 
predicted, and DLCO SB of 63 percent predicted.


CONCLUSION OF LAW

The schedular criteria for a 30 percent rating for chronic 
obstructive pulmonary disease are met.  38 U.S.C.A. §§ 1155, 
5107 (West 1991 & Supp. 1998); 38 C.F.R. § 3.321, Part 4, 
Diagnostic Code 6604 (1998).


REASONS AND BASES FOR FINDING AND CONCLUSION

The appellant served on active duty from June 1970 to January 
1985.  By a rating decision dated July1985, service 
connection was established for rheumatic heart disease, 
severe mitral stenosis, and open mitral commissurotomy with 
mitral valve replacement and congestive heart failure at the 
60 percent disability level.  At that time, service 
connection was also established for chronic obstructive 
pulmonary disease at the 10 percent disability level.

In April 1996, the appellant requested an increased rating 
for his service-connected disabilities and the assignment of 
a total disability rating based on individual unemployability 
due to service-connected disability.  On his unemployability 
claim, he reported that he worked 40 to 45 hours a week at 
Emco Inc. from March 1991 to July 1995 and then 50 to 55 
hours a week at Haney Co. from July 1995 to March 1996.  The 
following evidence was received in support of his claims.

Private medical records dated February1990 reflect chest x-
ray findings consistent with pulmonary venous hypertension 
and mild diffuse pulmonary edema.  The heart size was at the 
upper range of normal with a cardiac valve prosthesis.  An 
EKG was abnormal.  A private hospital report dated July 1992 
reflects that the appellant was admitted for sudden onset of 
his legs giving out.  He denied chest pain and shortness of 
breath.  An electrocardiogram (EKG) revealed atrial 
fibrillation with rapid ventricular response and ST and T 
wave abnormality.  A private medical report dated August 1992 
reflects that the appellant was referred for cardiac 
evaluation regarding complaints of irregular, fast heart rate 
and beat, along with left-sided burning chest pain.  The 
examiner stated that his evaluation "showed no signs of 
cardiac decompensation.  There were good prosthetic click 
heart sounds."

VA treatment records dated April to September 1996 reflect 
that a right lower extremity Doppler conducted in April 1996 
was normal.  A graded exercise test (GXT) in April 1996 
revealed signs of previous infero-lateral wall myocardial 
infarction and no evidence of significant myocardial 
ischemia.  A pulmonary function test in April 1996 revealed 
moderately severe partially reversible obstruction with low 
diffusion capacity suggesting loss of capillary alveolar 
surface.
Forced expiratory volume (FEV-1) was 59 percent predicted of 
the predicted value.  The predicted value of forced 
expiratory volume in one second to forced vital capacity 
(FEV-1/FVC) was not shown.  Diffusion capacity of the lung 
for carbon monoxide by the single breath method (DLCO SB) was 
60 percent of the predicted value.  An electrocardiogram in 
May 1996 was abnormal.  A chest x-ray in May 1996 revealed an 
in-place mitral valve prosthesis, and prior medium sternotomy 
hyperinflation of the lungs bilaterally.

Private treatment records dated April and May 1996 reflect 
that the appellant was evaluated for chest pain.  An 
echocardiogram revealed mild biatrial enlargement, normal 
wall motion, mild hypertrophy of the ventricular septum 
aortic sclerosis, but no stenosis, normal prosthetic mitral 
valve function, and moderate aortic insufficiency with trace 
tricuspid regurgitation.  A GXT was abnormal.  A MUGA scan of 
the heart was normal.  His medications were Coumadin and 
Lanoxin.

In June 1996, Haney Company, Inc., reported that the 
appellant was a mill operator and that he was "[d]ismissed 
due to continuos scrapping of parts" and it was noted that 
they were unaware of any physical disability.  The appellant 
later disputed that this was the cause of his dismissal.
Report of VA examination dated September 1996 reflects that 
the appellant, age 52, complained of some recurrent atrial 
fibrillation.  He reported that he was not able to work as a 
machinist for the past several years and that, recently, he 
tried to work as a security guard part-time.  He complained 
of increasing dyspnea on exertion and difficulty with 
performing other than sedentary activities about the house.  
He denied frank syncopal episodes and he described somewhat 
atypical chest pain.  The appellant had some sleep 
disturbance.  He had shortness breath, dyspnea on exertion 
perhaps with 50 to 100 feet, and any physical exertion will 
cause discomfort, such as, palpations and rhythm disturbance.  
The appellant was noted to take several heart medications and 
use an inhaler as needed.  Physical examination revealed 
regular rate and rhythm of the heart with a crisp prostatic 
valve and 1/6 systolic murmur.  The lungs appeared clear.  
There was no clubbing, cyanosis or edema.  The impression was 
rheumatic valvular heart disease with status post  mitral 
valve replacement and some mild aortic sclerosis.  His heart 
symptomatology was described as moderately severe and it was 
noted that he was on chronic anticoagulant for recurrent 
atrial fibrillation.  The impression also included chronic 
obstructive pulmonary disease with moderately severe 
obstructive component for which the appellant used a hand 
held nebulizer regularly 4 times a day.  A pulmonary function 
study revealed:  FEV-1 of 61 percent predicted, FEV-1/FVC of 
67 percent predicted, and DLCO SB of 63 percent predicted.  
The examiner commented that "[i]t appears given both of 
these [disabilities] that he is unemployable with regard to 
his trade as well as his attempts at recurrent employment.

I.  Increased Ratings

In evaluating the appellant's request for an increased rating 
for respiratory disability, the Board considers the medical 
evidence of record.  The medical findings are compared to the 
criteria in the VA Schedule for Rating Disabilities.  38 
C.F.R. Part 4 (1998).  In so doing, it is our responsibility 
to weigh the evidence before us.  Gilbert v. Derwinski, 
1 Vet.App. 49 (1990).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating; otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7 (1998).  All evidence must be 
evaluated in arriving at a decision regarding an increased 
rating.  38 C.F.R. §§ 4.2, 4.6 (1998).

The Board has carefully reviewed the pertinent medical 
evidence, including the appellant's entire medical history in 
accordance with 38 C.F.R. § 4.1 (1998) and Peyton v. 
Derwinski, 1 Vet.App. 282 (1991).

The VA Schedule for Rating Disabilities provides a 10 percent 
rating for chronic obstructive pulmonary disease where a 
pulmonary function study demonstrates a FEV-1 of 71 to 80 
percent predicted, or; FEV-1/FVC of 71 to 80 percent, or; 
DLCO SB (Single Breath) of 66 to 80 percent of predicted.

A 30 percent rating is provided where a pulmonary function 
study demonstrates an FEV-1 of 56 to 70 percent predicted, 
or; FEV-1/FVC of 56 to 70 percent, or; DLCO (SB) of 56 to 65 
percent of predicted.

A 60 percent rating is provided where a pulmonary function 
study demonstrates an FEV-1 of 40 to 55 percent predicted, 
or; FEV-1/FVC of 40 to 55 percent, or; DLCO (SB) of 40 to 55 
percent of predicted, or; maximum oxygen consumption of 15 to 
20 ml/kg/mn. (with cardiorespiratory limit).

A 100 percent rating is provided where a pulmonary function 
study demonstrates an FEV-1 of less than 40 percent of 
predicted value, or; FEV-1/FVC of less than 40 percent, or; 
DLCO (SB) of less than 40 percent of predicted value, or; 
maximum exercise capacity less than 15 ml/kg/min. oxygen 
consumption (with cardiac or respiratory limitation, or; cor 
pulmonale (right heart failure), or; right ventricular 
hypertrophy, or; pulmonary hypertension (shown by Echo or 
cardiac catheterization), or; episode(s) if acute respiratory 
failure, or; requires outpatient oxygen therapy.  38 C.F.R. 
§ 4.97, Diagnostic Code 6604 (1998).

A review of the pertinent medical evidence of record reflect 
that, on VA examination in September 1996,  a pulmonary 
function study revealed as follows:  FEV-1 of 61 percent 
predicted, FEV-1/FVC of 67 percent predicted, and DLCO SB of 
63 percent predicted.  These findings are consistent with the 
criteria for a 30 percent evaluation for chronic obstructive 
pulmonary disease under diagnostic code 6604.  Therefore, the 
Board finds that a 30 percent rating is warranted for chronic 
obstructive pulmonary disease.  However, we note that the 
assignment of a higher disability evaluation is not warranted 
for chronic obstructive pulmonary disease as the appellant 
does not meet the criteria for more a 30 percent rating under 
the diagnostic criteria of 6604 as set forth above.


ORDER

A 30 percent rating for chronic obstructive pulmonary disease 
is granted.


REMAND

Since the appellant's increased rating claim for heart 
disease was most recently adjudicated in February 1997, the 
schedular criteria were revised in the area of cardiovascular 
disability.  See 38 C.F.R. § 4.104 (revised, effective 
January 12, 1998).  To ensure full compliance with due 
process requirements, it is necessary that the appellant's 
claim be readjudicated with consideration of the revised 
rating criteria so as to prevent any prejudice to the 
appellant.  Bernard v. Brown, 4 Vet.App. 384 (1993).  As the 
issue of entitlement to a total disability rating based on 
individual unemployability is inextricably intertwined with 
the claim for increase on a schedular basis, the Board has 
deferred consideration of this issue.

In view of the above, the case is REMANDED to VARO for the 
following action:

1.  The appellant should be scheduled for 
a VA cardiovascular examination to 
determine the severity of his service-
connected heart condition.  The claims 
folder, to specifically include a copy of 
the new cardiovascular rating criteria, 
effective January 12, 1998, should be 
made available to the examiner for review 
prior to the examination.  The 
examination must be conducted in 
accordance with the VA Physician's Guide 
for Disability Evaluation Examinations.   
All indicated tests should be 
accomplished, and all clinical findings 
should be reported in detail.  The 
examiner should provide an opinion as to 
the degree of functional impairment 
presented by the appellant's service-
connected cardiovascular disorder and 
provide a comprehensive report containing 
a full rationale for any opinion 
expressed.

2.  VARO should readjudicate the issues 
on appeal.  Consideration should be given 
to the revised schedular criteria that 
became effective in January 1998.

3.  To the extent the benefits sought are 
not granted, the appellant and his 
representative should be provided with a 
supplemental statement of the case.  This 
document should include reasons and bases 
for the holding, and should provide 
notice of the revised rating criteria.  
Thereafter, the appellant and his 
representative shall be afforded a 
reasonable period of time within which to 
respond.

4.  This claim must be afforded 
expeditious treatment by VARO.  The law 
requires that all claims that are 
remanded by the Board or the United 
States Court of Veterans Appeals (the 
Court) for additional development or 
other appropriate action be handled in an 
expeditious manner.  See The Veterans' 
Benefits Improvements Act of 1944, Pub. 
L. No. 103-446, § 302, 108 Stat. 4645, 
4658 (1994) and 38 U.S.C.A. § 5101 (West 
1991 & Supp. 1996) (History and Statutory 
Notes).  In addition, VBA's ADJUDICATION 
PROCEDURE MANUAL, M21-1, Part IV, directs 
all VAROs to provided expeditious 
handling of all cases that have been 
remanded by the Board or the Court.  See 
M21-1, Part IV, paras. 8.4408.45 and 
38.02-38.03.

Thereafter, the case should be returned to the Board, if in 
order.  No action is required of the appellant until he is 
notified.  The Board intimates no opinion as to the ultimate 
outcome in this case by the action taken herein.




		
	C.P. RUSSELL
	Member, Board of Veterans' Appeals
NOTICE OF APPELLATE RIGHTS:  Under 38 U.S.C.A. § 7266 (West 
1991 &  Supp. 1998), a decision of the Board of Veterans' 
Appeals granting less than the complete benefit, or benefits, 
sought on appeal is appealable to the United States Court of 
Veterans Appeals within 120 days from the date of mailing of 
notice of the decision, provided that a Notice of 
Disagreement concerning an issue which was before the Board 
was filed with the agency of original jurisdiction on or 
after November 18, 1988.  Veterans' Judicial Review Act, 
Pub. L. No. 100-687, § 402, 102 Stat. 4105, 4122 (1988).  The 
date which appears on the face of this decision constitutes 
the date of mailing and the copy of this decision which you 
have received is your notice of the action taken on your 
appeal by the Board of Veterans' Appeals.  Under 38 U.S.C.A. 
§ 7252 (West 1991), only a decision of the Board of Veterans' 
Appeals is appealable to the United States Court of Veterans 
Appeals.  A remand is in the nature of a preliminary order 
and does not constitute a decision of the Board on the merits 
of your appeal.  38 C.F.R. § 20.1100(b) (1998).



- 9 -


